Kupferman, J. P. (dissenting).
I would affirm the order of May 3, 1983 granting the writ and reverse the order of July 19, 1983 granting the CPLR article 78 petition.
The opinion of the court well sets forth the background. However, the interpretation is necessarily different.
As the Practice Commentary by Honorable Joseph W. Bellacosa to CPL 180.50 (McKinney’s Cons Laws of NY, Book 11 A, p 134) indicates, there are two areas where the District Attorney is involved. The first is the initial inquiry. It is routine for the court to confer with counsel for the defendant and the District Attorney to see what the situation is in the matter before the court. The District Attorney would in the ordinary course take part. In fact, it would be surprising if there were a failure so to do.-
Next comes the question of whether under CPL 180.50 (subd 2) “there is reasonable cause to believe that the defendant committed an offense other than a felony”. If so, the court “as a matter of right” may order a reduction in the charge. This was done here. The District Attorney’s consent would seem only to be required if there was “reasonable cause to believe that the defendant committed a felony in addition to the non-felony offense”. Certainly, the court should have some discretion.
Inasmuch as the defendant did not at any point complain, nor certainly would he have reason to, the remarks by Judge Rothwax about the invalidity of the plea were clearly gratuitous. Moreover, the matter has terminated by the entry of judgment and the service of the sentence. (Matter of Campbell v Pesce, 60 NY2d 165.)
Sullivan, Bloom and Milonas, JJ., concur with Asch, J.; Kupferman, J. P., dissents in an opinion.
Order, Supreme Court, New York County, entered on May 3, 1983, reversed, on the law, and the writ is dismissed, without costs and without disbursements.
Order, Supreme Court, New York County, entered on July 19, 1983, affirmed, without costs and without disbursements.